NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ANDREW SEARCY, JR.,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2012-3033 _
Petiti0n for review of the Merit Systerns Pr0tecti0n
B0ard in case n0. AT0752110243-I-1.
ANDREW SEARCY, JR.,
Petitioner,
V.
DEPARTMENT OF AGRICULTURE,
Resp0ndent.
2012-3054

SEARCY V. MSPB 2
Petition for review of the Merit Systen1s Protection
Board in case no. AT4324100356-B-1
ON MOTION
ORDER
The Department of Agriculture moves without opposi-
tion for a 14-day extension of time, until February 6,
2012, to file a response to Andrew Searcy, Jr.’s motions to
consolidate and for declaratory judgment and injunctive
relief
Upon consideration thereof,
IT IS ORDERED THATZ
The motion is granted ~
FoR THE CoURT
FEB 02 2012
/s/ J an Hor`ba1§;
Date Jan Horba1y
C1erk
cc: AndreW Searcy, Jr.
Ca1vin MorroW, Esq. FILED
DaWn E. GoodInan, Esq. on
319 FEB 02 2012
JAN HORBAL¥
Cl.EHK